Citation Nr: 1706790	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-11 439	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This claim was previously before the Board in December 2015, at which time the Board remanded it for additional development. The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not otherwise the result of a disease or injury incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Prior to the initial adjudication of the Veteran's claim, a letter dated in April 2016 fully satisfied the duty to notify provisions of  VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  The February 2016 examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between  service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking entitlement to service connection for hypertension.  The essence of his claim for service connection is that he was told repeatedly during service that his blood pressure was high.  In April 2006, on his Application for Compensation and/or Pension, the Veteran stated that high blood pressure was noted on his August 1996 separation exam, at which time he was advised he would need to take medication for the rest of his life. 

Hypertension is high arterial blood pressure.  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  Various criteria for its threshold have been suggested, ranging from 140 systolic and 90 diastolic to as high as 200 systolic and 110 diastolic.  Id.  For purposes of rating the disease, VA defines the term as meaning "that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records reflect that the Veteran was seen in March 1996 for suture removal of a wound, and his blood pressure was 155/78 which the examiner thought was probably Stage 1 hypertension.  He was sent to a blood pressure class for evaluation during which his blood pressure was to be checked three times a week for two weeks.  On a Consultation Sheet, it was noted that there had been a slight or mild increase in systolic blood pressure readings since the Veteran had been using a nicotine patch for smoking cessation.  Before the patch, systolic readings had been less than 140 or 150.  An April 1996 service treatment record reflected that the Veteran denied any symptoms of hypertension, and the examiner noted that blood pressure checks were generally within normal limits.  The examiner's assessment was that "serial [blood pressures] do not find hypertension." On the Report of Medical History at the time of separation from service in August 1996, the Veteran noted a history of high blood pressure.  The examiner noted a "h[istory] of borderline b[lood] p[ressure]-high normal."  On the Report of Medical Examination, the blood pressure reading was 154/76, and the examiner noted, "Borderline-H[istory] of high normal B[lood] P[ressure]."  The examiner made a recommendation about "salt in diet" and recommended that the Veteran follow up about his blood pressure one to two times a year. 

Post-service VA treatment records show blood pressure readings of 128/80 in October 1996 and 120/80 in January 1997.  The Veteran reported being told he had high blood pressure at the Dental Clinic at the VA Medical Center in San Francisco when his wisdom teeth were pulled in early 1997.  VA treatment records show that the Veteran's wisdom teeth were extracted in August 1999, and he had a pre-operation blood pressure reading of 155/78.

In August 2005, VA treatment records noted a history of borderline hypertension in service with a single elevated blood pressure on record.  The treating provider's assessment noted that history and "r/o htn" (rule out hypertension).  

In a June 2006 VA hypertension examination, the Veteran's blood pressure sitting on the left was 160/88, lying down was 160/88, and standing was 158/86.  The Veteran stated that "for most of the time that he was in the Navy he would have comments when he sought medical care that his blood pressure was elevated."  He also reported that, at the time of his exit examination from service, the examiner felt that further workup would be needed to determine if he did have hypertension.  The VA examiner noted three blood pressure readings from May, August, and October 2005 which were 163/89, 130/80, and 153/87, respectively.  The VA examiner also noted that, in October 2005, the Veteran had been referred for an echocardiogram which showed no ventricular hypertrophy.  The examiner referred to this earlier echocardiogram and, along with the Veteran's statements and previous blood pressure readings, determined that no diagnosis of hypertension could be made at the time.  The Veteran was counseled to follow up with his primary care provider regarding evaluation of his borderline hypertension and to submit further documentation as available. 

The Veteran was subsequently diagnosed with hypertension in May 2007 at VA treatment and placed on Atenolol.

The Veteran underwent a VA examination in February 2016, at which time the claims folder was reviewed.  After reviewing all available medical records, considering the Veteran's history, and performing a physical examination, the examiner found that hypertension was less likely than not (less than a 50 percent probability) incurred in service or caused by an in-service injury.  The examiner noted that there was no diagnosis of hypertension in service and that after separation, the Veteran's blood pressure "readings from [VA] Mare Island [OPC Dental Clinic] and San Francisco [VA Medical Center] are normal except for a 155/78 pre-operational reading that may be a copy of the same reading from 1996." All of the blood pressure readings from 1993-1996 in the service treatment records were within a normal range, except for a reading of 132/94 when the Veteran was ill.  There were no diastolic blood pressure readings of 90 or more during service.  The examiner noted that the Veteran did attend hypertension class during service because he smoked and had high normal readings, but he was never diagnosed with hypertension until later.  Furthermore, the examiner noted, there was no diagnosis of hypertension within one year of his separation from active duty.  The examiner further noted that hypertension was diagnosed in May 2007, and although the Veteran was prescribed Atenolol at that time, the Veteran reported that he stopped taking it in February 2010 due to cost, and he was not taking any medication at the time of his examination. 

The Board notes that, in this case, there is medical evidence showing that the Veteran currently has hypertension, and that matter is not in dispute.  Therefore, the remaining questions in this case are whether current hypertension had its onset in, i.e., was incurred in, service; whether it was noted in service or manifested itself to a degree of 10 percent or more in the year after the Veteran's separation from service; or whether it is otherwise the result of a disease or injury incurred in service.

The Board acknowledges the Veteran's assertion that he developed hypertension in service.  This assertion, however, is not corroborated by the service treatment records which, in general, reflect normal blood pressure readings.  In this regard, the Board notes that in March 1996 an examiner thought a blood pressure reading of 155/78 was probably Stage 1 hypertension.  However, the Veteran was sent to a blood pressure class for evaluation during which his blood pressure was to be checked three times a week for two weeks.  On a Consultation Sheet, it was noted that there had been a slight or mild increase in systolic blood pressure readings since the Veteran had been using a nicotine patch for smoking cessation, but before the patch, systolic readings had been less than 140 or 150.  In addition, on an April 1996 service treatment record, the examiner noted that blood pressure checks were generally within normal limits.  Similarly, at the time of the Veteran's separation examination, the examiner noted a history of "high normal" blood pressure.  In other words, the examiner noted that there was a history of elevated readings but that those readings were within the range of normal.

In addition, post service medical evidence also does not support the Veteran's contention that hypertension began in service.  For example, on the June 2006 VA hypertension examination, the examiner noted that the Veteran reported that, at the time of his exit examination from service, the separation examiner felt that further workup would be needed to determine if he did have hypertension.  Upon review of blood pressure readings from May, August, and October 2005 and from those taken at the time of the June 2006 examination and upon review of the report of a recent echocardiogram, the June 2006 VA examiner determined that no diagnosis of hypertension could be made at that time.  Furthermore, the February 2016 VA examiner concluded, upon review of the claims folder, that hypertension was less likely than not incurred in service.  The examiner noted that there was no diagnosis of hypertension in service and that of the blood pressure readings from 1993-1996 in the service treatment records were within a normal range, except for a reading of 132/94 when the Veteran was ill.  Moreover, the examiner noted that there were no diastolic blood pressure readings of 90 or more during service.  

Based on this evidence from the service and post-service medical records, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension because there is no probative evidence to establish that hypertension had its onset in service.  In so concluding, the Board has assigned greater probative weight to the findings and conclusions of the examiners in service and after service than it has to the Veteran's statements made in connection with his claim for VA benefits.  

The Veteran contended that he was told during service that his blood pressure was elevated.  The service treatment records do show that one examiner was concerned that one blood pressure reading was "elevated," but upon further observation and monitoring of the blood pressure readings over time in service, most readings were normal and the "elevated" readings were in the "high normal" range but did not represent hypertension at that time.  

The Veteran also stated that he was advised during his separation exam that he would need to take high blood pressure medication for the rest of his life.  Concerning this, the Board notes that the Veteran is competent to report what he was told by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements regarding what he was told at his discharge examination are not supported by the examination report itself.  The examiner noted that blood pressure had been in the "high normal" range during service and recommended that the Veteran follow up about his blood pressure one to two times a year.  There was no diagnosis of hypertension made on the separation examination report and no notation about the need for medication for the rest of the Veteran's life or at all at that time.  Treatment records do not show that the Veteran was prescribed medication for his blood pressure until 2007, eleven years after service, and a year earlier, in 2006, the VA examiner did not diagnose hypertension then, ten years after service.  Accordingly, the Board finds the medical reports in service and after service more credible as to the time of onset of hypertension than it does the Veteran's recollection that he was told he had hypertension in service that would require medication for the rest of his life.

In so finding, the Board notes that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing competency from weight and credibility and noting that only competency involves a question of admissibility).  [D]efinitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the overall evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51 52 (7th Cir. 1971).  Thus, the Board finds that, while the Veteran may sincerely believe that he had hypertension in service and was told that he needed medication for the rest of his life, his statements are not credible, i.e., believable and persuasive, because they do not hang together consistently with the medical evidence from service which show no diagnosis of hypertension despite repeated blood pressure testing and evaluation and which show no treatment with hypertension medication.  Accordingly, service connection for hypertension on a direct basis must be denied because the evidence does not show that hypertension had its onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Because hypertension is a "chronic disease" listed under section 1101(3) of the statute and section 3.309(a) of VA regulations, the Board has also considered the claim in this case under those provisions.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.  Although the word "hypertension" was noted in service, the examiner was concerned about an elevated blood pressure reading and thought that this was probably Stage 1 hypertension.  However, upon further evaluation, blood pressure readings were consistently normal, and the diagnosis of hypertension was not made in service.  Therefore, the Board concludes that, under these circumstances, the use of the term "hypertension" in the service treatment records was not a notation of the disease entity itself for the purposes of service connection under section 1101(3) of the statute and section 3.309(a) of VA regulations.

Nevertheless, assuming, without deciding, that an examiner's note of probable hypertension is sufficient evidence that the condition was "noted" during service, there is no post-service continuity of symptoms in this case to warrant service connection under the provisions of section 1101(3) of the statute and section 3.309(a) of VA regulations.  Rather, there is no evidence of continuity of symptomatology for a decade after service separation when hypertension was first diagnosed in 2007.  Moreover, the evidence from that post-service period actually tends to disprove any continuity of symptoms because two blood pressure readings in the year following service were normal readings of 128/80 in October 1996 and 120/80 in January 1997, and a VA examiner in 2006 specifically determined that a diagnosis of hypertension could not be made based on the medical findings and review of the medical history at that time.  Accordingly, the Board concludes that service connection is not warranted under section 1101(3) of the statute and section 3.309(a) of VA regulations in this case.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

In addition, the Veteran's hypertension did not manifest itself to a degree of 10 percent or more within one year of his separation from service in September 1996.  For VA rating purposes, a 10 percent rating is warranted for service-connected hypertension where diastolic pressure is predominately 100 or more or systolic pressure is predominantly 160 or more or there is a history of diastolic pressure predominately 100 or more and continuous medication is required for control.  In the first year after the Veteran separated from service, there is no evidence he was yet taking any medication for hypertension and service treatment records show no diastolic readings of 100 or more.  Moreover, there is evidence of only two blood pressure readings taken in the first year after service and they were normal readings of 128/80 in October 1996 and 120/80 in January 1997.  For these reasons, service connection may not be established on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the reasons noted above, the Board concludes that the evidence preponderates against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


